Citation Nr: 0124948	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  95-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of bimalleolar fracture and transverse fracture 
right distal tibia, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bimalleolar fracture and transverse 
fracture right distal tibia and assigned an initial 10 
percent rating, effective April 20, 1994, the date of the 
claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(in an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found).

In a rating decision dated in March 2001, the RO increased 
the evaluation for bimalleolar fracture and transverse 
fracture right distal tibia from 10 percent disabling to 20 
percent disabling, effective April 20, 1994.  Although such 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In any case, the veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.


FINDING OF FACT

Bimalleolar fracture and transverse fracture right distal 
tibia is manifested by no more than moderate ankle 
disability.  There is no impairment of knee function.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bimalleolar fracture and transverse fracture right distal 
tibia have not been met.  38 U.S.C.A. §§  1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law and regulations.  In essence, the veteran 
in this case has been notified as to the laws and regulations 
governing increased ratings, to include specific to his claim 
of 
bimalleolar fracture and transverse fracture right distal 
tibia.  Also, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, the veteran has been advised of the evidence considered 
in connection with his appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  The RO has attempted to associate 
records identified by the veteran with the claims file.  
Finally, the veteran has offered argument as to the merits of 
his claim, and has been specifically advised as to the 
substance of the VCAA. 

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records reveal that the veteran sustained a 
bimalleolar fracture with transverse fracture of the distal 
right tibia in November 1981.  The veteran underwent open 
reduction internal fixation.  

During a VA examination in June 1994, the veteran stated that 
he was limited to walking one or two miles before swelling 
and pain would make him stop.  He reported that he worked as 
a railroad lift operator which required traversing uneven 
surfaces.  This would result in considerable swelling and 
pain in the right ankle.  He complained that his range of 
motion of the ankle was restricted by stiffness.  The 
examiner noted that the veteran walked without a limp.  The 
right ankle was restricted in motion both in eversion and in 
inversion, although the veteran was able to stand on his toes 
and heels.  No swelling was noted.  There was no loss of 
motor strength or sensation.  The ankle was slightly tender 
to firm palpation on the anterior aspect of the medial 
meniscus.  The examiner noted well-healed scars measuring 10 
inches on the medial surface and 11 inches on the lateral.  
Distal pulses were good and his reflexes were active and 
equal.  The impression was status post fracture right ankle 
with slight restriction in range of motion.  X-rays of the 
right ankle revealed orthopedic screws affixing a remote 
distal fibular fracture and medial malleolar fracture.  

During a VA examination in February 1995, the examiner noted 
that the veteran walked with a mild limp favoring the right 
foot and leg.  The examiner also noted an oblique surgical 
scar on the anteromedial aspect of the right ankle and 
another linear surgical scar on the lateral aspect of the 
right lower leg and ankle laterally.  The head of the screw 
could be palpated in the anterior part of the medial 
malleolus and was quite tender, including when the veteran 
dorsiflexed the foot.  The examiner found a normal range of 
motion of the ankle, dorsiflexion was 10 degrees and plantar 
flexion was about 45 degrees.  The ankle appeared normal on 
weight bearing.  There was no deformity, but there was 
tenderness about the ankle in the anteromedial aspect around 
the head of the screw.  The impression was bimalleolar screws 
without evidence of arthropathy or abnormality.  There was no 
crepitation in the ankle on motion and no degenerative 
changes.  The examiner concluded the veteran had an excellent 
result except for the tender screw head, which was 
subcutaneous, and was to be removed soon.  The examiner also 
provided an impression of status post bimalleolar fracture 
with open reduction, internal fixation with some tenderness 
about the head of the screw in the anterior aspect of the 
right medial malleolus with tenderness in the area from 
pressure on the shoe resulting in a mild limp.         

In February 1995, hardware was removed from the veteran's 
right ankle without complication.  In March 1995, the 
veteran's sutures were removed.  There was mild swelling but 
no erythema.  The examiner concluded that it was a normal 
healing wound and stated the veteran could return to work.  
In July 1995, the veteran complained of continued mild pain 
and stiffness.  Dorsiflexion of the right ankle was to 20 
degrees and plantar flexion to 45 degrees.  The examiner 
noted mild effusion and that neurovascular was intact. 

During a VA examination in August 1996, the veteran 
complained of continued pain since the pin was removed from 
his ankle and that this pain interfered with his employment.  
The examiner noted no effusion and only minimal edema 
localized to the lateral malleolus.  There was minimal to 
moderate tenderness upon palpating the approximate four-
centimeter linear scarring process, which was not 
hypertrophic.  There was no crepitus on motion.  Dorsiflexion 
was approximately 30 degrees and plantar flexion was 
approximately 50 degrees.  There was normal strength of the 
ankle flexors and he had positive deep tendon reflexes 2+ on 
the Achilles.  The examiner's assessment was a four 
centimeter linear scarring process of minimal substance which 
spanned the lateral malleolus of the right ankle.  The 
examiner found no hypertrophic aspect or limitation of motion 
as a result of this scarring process.  He noted that the 
veteran did not complain of any superficial tenderness when 
palpating the scarring process.      

In a rating decision dated in February 1997, the RO granted 
service connection for a surgical scar of the right ankle and 
assigned a noncompensable rating, effective April 20, 1994.  
The veteran did not appeal this decision.

The veteran reported for a VA examination in December 1997.  
He described the level of right ankle pain at the beginning 
of the work week as two or three if he had a light weekend, 
but after a full day of work, the pain gradually became worse 
until the end of the day when it was about seven or eight.  
Near the end of the work week his level of pain would 
increase to three to four in the morning and then up to eight 
or nine at quitting time.  He complained of fatigue and 
constant weakness in the right ankle, but no incoordination.  
The examiner noted a scar along the distal fibula laterally 
and down anterior to the medial malleolus and around distally 
to it.  He found tenderness around the medial malleolus, both 
in the little notch between the talus and the distal medial 
malleolus and distal to the malleolus.  Dorsiflexion of the 
right ankle was 10 degrees and plantar flexion was about 45 
degrees.  The examiner noted there was no instability of the 
ankle and the talus was fairly firm in the mortis.  There was 
only minor tenderness around the distal fibula, normal mid-
tarsal joint motion, and both feet looked normal on weight 
bearing.  He was only able to squat three-fourths of the way 
down, but was able to heel and toe walk.  The diagnosis was 
status post fractures, status post open reduction internal 
fixation right ankle with slight residual limitation of 
dorsiflexion right ankle, and bilateral arthralgia, right 
greater than left.              

During a VA examination in October 2000, the examiner noted 
that the X-rays taken in 1997 showed removal of the screws 
but no evidence of osteoarthritis.  The examiner found a 
normal appearance to the ankle and foot.  There was no calf 
atrophy by direct measurement.  The veteran could heel-toe 
walk.  There was no antalgic character to his gait.  The 
examiner noted that the veteran had medial and lateral scars, 
both of which were mobile and nontender.  The veteran lacked 
about 10 to 15 degrees of both dorsiflexion and plantar 
flexion on the right ankle compared with the left ankle.  The 
subtalar joint had full movement.  There was no evidence of 
synovitis in the ankle, but he was tender in the anteromedial 
recess of the ankle itself.  The examiner concluded that he 
did not think it was necessary to take X-rays since these had 
been done three years ago and showed no evidence of 
degenerative arthritis some 16 years after the veteran's 
fracture.  Diagnosis was status remote open reduction of a 
bimalleolar fracture of the ankle.

The veteran reported for a VA examination in February 2001.  
Dorsiflexion was about five degrees past neutral with his 
knee fully extended on the right side.  He plantar flexed to 
about 40 degrees on the right side.  He had good subtalar 
motion and could invert right with no talar tilt.  He had no 
anterior drawer.  He had no pain with movement in the 
subtalar plane or with ankle motion movement.  He had no 
effusion of the ankle.  He had no tenderness over the medial 
malleolus nor over the lateral malleolus.  His scars were 
well heeled.  He walked without a limp.  He was able to walk 
on his toes and his heels and hop on the right foot ten times 
without difficulty.  The impression was early, clinical 
degenerative joint disease right ankle.         

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, at 126-28.

Analysis

The veteran is currently evaluated at 20 percent for 
bimalleolar fracture and transverse fracture right distal 
tibia pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).  That diagnostic code provides for disability 
evaluations based on impairment of the tibia and fibula.  
Where there is nonunion with loose motion, requiring a brace, 
a 40 percent evaluation is warranted.  Where there is 
malunion with marked knee or ankle disability, a 30 percent 
evaluation is warranted.  Malunion with moderate knee or 
ankle disability warrants assignment of a 20 percent 
evaluation, and with slight knee or ankle disability a 10 
percent evaluation is warranted.  Id.  Normal dorsiflexion of 
the ankle is from zero degrees to 20 degrees.  38 C.F.R. 
4.71, Plate II (2001).  Normal plantar flexion is from zero 
degrees to 45 degrees.  Id.  

The Board has reviewed the evidence of record and finds the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for bimalleolar fracture and transverse 
fracture of the right distal tibia.  During VA examinations, 
some examiners have noted that the veteran walks with a limp, 
while others, including the most recent two examiners, have 
found no evidence of a limp.  The examinations have revealed 
that the veteran has mild swelling, moderate tenderness, no 
instability, and mild effusion.  Since June 1994, VA 
examiners have measured the veteran's dorsiflexion as 20, 30, 
10, and 10 degrees, while the veteran's plantar flexion has 
been recorded as 45, 50, 45, and 40 degrees.  During the most 
recent examination in February 2001, the examiner noted that 
the veteran had no pain with movement in the subtalar plane 
or with ankle motion movement.  The above-described symptoms 
establish that the veteran has no more than a moderate ankle 
disability.  There is no evidence that the veteran has non-
union of the tibia.  Thus, the veteran's current disability 
is such that a rating in excess of 20 percent is not 
warranted.

In considering whether an initial rating in excess of 20 
percent is warranted, the Board has also considered the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).  Disability of the musculoskeletal 
system is the inability to perform normal working movement 
with normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

As stated, the Board accepts that the veteran has painful 
motion or functional impairment.  Although there is pain, 
there is no indication that pain limits motion or function to 
a degree greater than his actual range of motion.  There is 
no indication of functional impairment due to weakness and 
incoordination has been denied.  In sum, the veteran's 
overall functional impairment warrants no more than the 
assigned 20 percent evaluation.  

The Board has considered whether the assignment of separate 
evaluations for separate periods during the appeal period is 
warranted, but has found no basis for the application of 
such.  See Fenderson, supra.  In denying the veteran's 
request for an increased rating, the Board has considered all 
the evidence consistent with the Court's decision in 
Fenderson.  The record does not show that he was entitled to 
an initial evaluation in excess of the current 20 percent for 
any period since the effective date of the grant of service 
connection.

In regard to the veteran's scars on right ankle.  The Board 
notes that in a rating decision dated in February 1997, the 
RO granted service connection for a surgical scar of the 
right ankle and assigned a noncompensable rating, effective 
April 20, 1994.  The veteran did not appeal this decision.  
Therefore, the Board does not have jurisdiction of the issue.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of the right tibia disability 
not contemplated in the currently assigned 20 percent rating 
as permitted under the Schedule.  

The Board also does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The record does 
not establish frequent periods of hospitalizations.  In 
addition, although the 20 percent evaluation contemplates 
some impairment in employment, the veteran has not asserted 
and the record does not show marked interference with 
employment.  


ORDER

An evaluation in excess of 20 percent for service-connected 
bimalleolar fracture and transverse fracture right distal 
tibia, is denied. 

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

